IN THE SUPREME COURT OF THE STATE OF DELAWARE

JERON D. BROWN,                       §
                                      §
        Defendant Below,              §   No. 84, 2017
        Appellant,                    §
                                      §   Court Below—Superior Court
        v.                            §   of the State of Delaware
                                      §
STATE OF DELAWARE,                    §   Cr. ID No. 1408002171
                                      §
        Plaintiff Below,              §
        Appellee.                     §

                           Submitted: March 15, 2017
                           Decided: May 1, 2017

Before STRINE, Chief Justice; VALIHURA, and SEITZ, Justices.

                                  ORDER

        This 1st day of May 2017, upon consideration of the appellant’s opening

brief, the State’s motion to affirm, and the record on appeal, the Court has

determined that the judgment below should be affirmed on the basis of and for the

reasons assigned by the Superior Court in its well-reasoned order dated January 30,

2017.

        NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.

                                      BY THE COURT:

                                      /s/ Collins J. Seitz, Jr.
                                             Justice